DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-8, 11-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Monnes et al. (US 2009/0275343, Monnes hereafter) in view of Carnero Ros et al. (US 2013/0329552, Carnero Ros hereafter) and further in view of Obhan (US 6,366,780).
RE claims 1, 7 and 14, Monnes discloses a system, computer-implemented method, and non-transitory computer readable media comprising: one or more processors; a memory; and one or more components stored in the memory and executable by the one or more processors to perform operations further comprising: accessing historical data associated with performance of multiple cells of a telecommunication network; providing at least a portion of the historical data to generate cell congestion prediction data for at least one of the cells (Paragraphs 28-33); and causing one or more actions to be performed to reduce a congestion of the at least one of the cells based, at least in part, on the cell congestion prediction data (Paragraphs 34-36).
Monnes, though directed to a congestion management method performed on a server as set forth in the cited portions above, does not explicitly disclose one or more machine learning mechanisms. Monnes further does not explicitly disclose clustering the cells of the telecommunication network into a plurality of clusters based, at least in part, on the historical data, wherein cells with similar patterns of congestion are clustered together.
(Paragraph 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the system, computer-implemented method, and non-transitory computer readable media of Monnes with the teachings of Carnero Ros in order to improve congestion mitigation performance.
Monnes in view of Carnero Ros does not explicitly disclose clustering the cells of the telecommunication network into a plurality of clusters based, at least in part, on the historical data, wherein cells with similar patterns of congestion are clustered together.
However, Obhan teaches clustering the cells of the telecommunication network into a plurality of clusters based, at least in part, on the historical data, wherein cells with similar patterns of congestion are clustered together (Figure 11 and column 18 teaches collecting subscriber load data in a plurality of corridors and updating operator parameters accordingly. Column 11 lines 10-27 further teach that a corridor is a group of cells that are established according to subscriber load patterns within a larger group of cells.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the system, computer-implemented method, and non-transitory computer readable media of Monnes in view of Carnero Ros with the teachings of Obhan in order to intelligently and efficiently manage spectrum over large service areas.

RE claims 2, 8 and 15, Monnes in view of Carnero Ros and further in view of Obhan discloses the system of claim 1, computer-implemented method of claim 7 and non-transitory computer readable media of claim 14 as set forth above. Note that Monnes further discloses monitoring one or more performance indicators associated with the cells within the telecommunication network to generate at least a portion of the historical data (Paragraphs 28-33 and 34-36).
RE claims 3, 11 and 17, Monnes in view of Carnero Ros and further in view of Obhan discloses the system of claim 2, computer-implemented method of claim 8 and non-transitory computer readable media of claim 15 as set forth above. Note that Monnes further discloses (Paragraph 29 and 32).
RE claim 4, Monnes in view of Carnero Ros and further in view of Obhan discloses the system of claim 2 as set forth above. Note that Carnero Ros further teaches wherein providing the at least the portion of the historical data to the one or more machine learning mechanisms comprises providing at least two weeks of the historical data that includes data generated from the monitoring of the one or more performance indicators (Paragraph 20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the system, computer-implemented method, and non-transitory computer readable media of Monnes with the teachings of Carnero Ros in order to improve congestion mitigation performance.
RE claims 5 and 12, Monnes in view of Carnero Ros and further in view of Obhan discloses the system of claim 1 and computer-implemented method of claim 7 as set forth above. Note that Monnes further discloses providing congestion data to a computing device associated with an operator of the telecommunications network, wherein the congestion data identifies the at least one of the one or more cells and one or more strategies to mitigate cell congestion for the at least one of the one or more cells (Paragraphs 28-33 and 34-36).
RE claims 6, 13 and 20, Monnes in view of Carnero Ros and further in view of Obhan discloses the system of claim 1, computer-implemented method of claim 7 and non-transitory computer (Paragraphs 34-36 and Table 1).
RE claim 10, Monnes in view of Carnero Ros and further in view of Obhan discloses the computer-implemented method of claim 8 as set forth above. Note that Carnero Ros further teaches monitoring the performance indicators associated with the one or more cells comprises generating hourly data associated with the performance indicators (Paragraph 20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the system, computer-implemented method, and non-transitory computer readable media of Monnes with the teachings of Carnero Ros in order to improve congestion mitigation performance.
.
RE claim 18, Monnes in view of Carnero Ros and further in view of Obhan discloses non-transitory computer-readable media of claim 14 as set forth above. Note that Monnes further discloses wherein causing the one or more actions to be performed comprises providing congestion data to a computing device associated with an operator of the telecommunications network, wherein the congestion data identifies the at least one of the one or more cells  (Paragraphs 28-33 and 34-36).
RE claim 19, Monnes in view of Carnero Ros and further in view of Obhan discloses non-transitory computer-readable media of claim 14 as set forth above. Note that Monnes further discloses wherein causing the one or more actions to be performed comprises providing one or (Paragraphs 28-33 and 34-36).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James P Duffy/Primary Examiner, Art Unit 2461